Citation Nr: 1334486	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether a claim for service connection for a brain injury is pending for purposes of accrued benefits. 

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from November 1943 to December 1945, and his awards and decorations included the Combat Infantryman Badge (CIB).  The Veteran died in April 2007, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013, the appellant presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The Board has recharacterized the accrued benefits claim on appeal by bifurcating it into two separate issues.  At the July 2013 hearing, the appellant expressed her view that there were multiple accrued benefit issues pending, including service connection for a brain injury.  See hearing testimony at page 6.  The Board concludes that bifurcating the accrued benefits claim into separate issues for independent adjudication is the most proper way of handling her appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

Subsequent to the RO's June 2009 statement of the case (SOC), the RO received additional service department morning reports and sick reports, but did not issue a supplemental statement of the case (SSOC) addressing this additional evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2013).  Nevertheless, because this service department evidence was duplicative of records already on file, an additional SSOC is not required.  See 38 C.F.R. § 19.37(a) (2013).  

The Board will adjudicate the service connection issue for a brain injury.  However, the special monthly compensation issue will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC


FINDING OF FACT

At the time of the Veteran's death in April 2007, there was no pending claim for service connection for a brain injury.


CONCLUSION OF LAW

An accrued benefit for service connection for a brain injury is not warranted.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.160(d), 3.1000 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this regard, the RO sent the appellant a notice letter dated in July 2007.  This letter provided guidance in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate her accrued benefits claim; (2) informing her about the information and evidence the VA would seek to provide; and (3) informing her about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The July 2007 VCAA letter sent from the RO did not advise the appellant a disability rating and an effective date for the award of benefits will be assigned if accrued benefits are awarded, as required by Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  However, as the Board concludes below that the appellant is not entitled to accrued benefits, any question as to the appropriate disability rating or effective date to be assigned is rendered moot.

The Board has also considered the duty to assist, as required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  Regarding the duty to assist in the specific context of accrued benefits, such claims are decided based on the evidence of record when the Veteran died.  38 C.F.R. § 3.1000(d)(4).  Thus, this matter involves an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  The appellant has not identified any evidence not already associated with the file that should have been in VA's constructive possession.  

The Board does note that the majority of the Veteran's service treatment records are missing and presumed destroyed in a fire in July 1973.  See negative responses from the National Personnel Records Center (NPRC) dated in September 2002, November 2003, September 2007, and November 2007.  Only certain morning and sick reports were secured.  In cases where service treatment records are missing or presumed destroyed, in addition to the Board's heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule, the Board also has a heightened duty to assist the claimant with the development of evidence in support of her claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   Regardless, as explained below, the decision herein is based on the fact that there was no pending claim for service connection for a brain injury at the time of the Veteran's death.  The Board concludes below that the Veteran never filed a claim for such a disability other than seizures, which was finally adjudicated.  Consequently, the fact that the majority of service treatment records are missing is not relevant to the issue of whether the Veteran filed a service connection claim for a brain injury prior to his death.  

In addition, the appellant testified at a hearing before the undersigned Veterans Law Judge in July 2013.  The undersigned Veterans Law Judge set forth the issue to be discussed, clarified the appellant's contentions, and elicited further information as when appropriate. The hearing focused on the elements necessary to substantiate the claims and the appellant, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Thus, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  


Factual Background

The Veteran died in April 2007 at a private nursing home.  His death was due in part to nonservice-connected causes, to include organic brain syndrome, multiple cerebrovascular ischemic attacks, chronic obstructive pulmonary disease (COPD), and coronary artery disease.  With regard to organic brain syndrome, VA and private treatment records in the years prior to his death document that the Veteran's health condition deteriorated due to Alzheimer's disease and dementia.  No autopsy was performed.  

At the time of his death in April 2007, service connection was established for the following disabilities:  bilateral hearing loss, rated as 30 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; and bilateral tinnitus, rated as 10 percent disabling.  The combined service-connected disability rating was 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  The Veteran also was in receipt of a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) since June 25, 2003.  

The appellant filed an Application for Death and Indemnity Compensation (DIC) and Accrued Benefits (VA Form 21-534) in May 2007.  Thereafter, in a June 2009 rating decision, the RO granted service connection for the cause of the Veteran's death.  In particular, the RO cited the opinion of a May 2009 VA neurological examiner, who opined that the Veteran's seizure disorder should be service-connected as a contributory cause of death, as it stemmed from a 1945 in-service combat injury to the head, circumstantially confirmed by service department morning and sick reports.  

The appellant has claimed that the Veteran sustained a traumatic brain injury during combat service in 1945 when an anti-tank gun exploded above his head, thereby rendering him unconscious with a concussion and hospitalized for several weeks.  She has stated that his condition progressively worsened over the years until his brain function declined and he went into a persistent vegetative state.  She has maintained that she should be awarded accrued benefits on the basis that the Veteran had a claim for service connection for a brain injury pending from 2002 and 2007.  She believes this in-service brain injury caused the development of the Veteran's organic brain syndrome, Alzheimer's disease, and dementia.  See hearing testimony at pages 2-6, 11; September 2007 NOD; August 2007, December 2007, and June 2009 appellant statements.  


Governing Laws and Regulations 

The central question in the present case is whether the Veteran had a pending claim for service connection for a brain injury at the time of his death in April 2007.  

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. 3.1000(a) (2013); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

As noted, accrued benefits may only be awarded on the basis of the evidence in the file at the veteran's date of death.  38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been "finally adjudicated" by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000(d)(5).  

The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.

Although a veteran's claim terminates with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits filed by a spouse is separate from the claim for service connection filed by the veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and his spouse takes the veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

In short, for an appellant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Appellate review of a rating decision is initiated by a notice of disagreement (NOD) and completed Substantive Appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3104(b), 3.105(a).  

An RO decision becomes final unless a NOD is filed or new and material evidence is received within the one-year appeal period.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103.  If VA fails to act on an appeal by issuing a SOC or on new and material evidence by readjudicating the claim, the claim remains pending.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("a claim remains pending - even for years - if the Secretary fails to act on a claim before him); Myers v. Principi, 16 Vet. App. 228 (2002) (where a Veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim became final).  

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim.  

The applicable statutory and regulatory provisions require that VA look to all communications from a claimant which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373  (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has emphasized that this duty "is separate and distinct from the statutory benefit-of-the-doubt requirement under 38 U.S.C. § 5107(b)."  Harris, 704 F.3d at 948.  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  

However, an intent to apply for benefits is an essential element of any claim, whether formal or informal, and such intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

"Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. 3.155(a).  

In summary, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). 


Analysis

At the outset, the Board will consider whether there was a pending claim for service connection for a seizure disorder at the time of the Veteran's death in April 2007.  In this regard, in June 2003, the Veteran filed an informal claim for service connection for "seizures."  In a March 2004 rating decision, the RO denied the Veteran service connection for a seizure disorder.  The RO notified the Veteran of this decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal of this decision.  There was also no new and material evidence received within one year of the issuance of this decision.  Therefore, the March 2004 rating decision is final for the seizure disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).  

Following the final March 2004 rating decision, the claims file does not contain any communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for a seizure disorder prior to the Veteran's death in April 2007.  38 C.F.R. §§ 3.1(p), 3.155(a).  Consequently, upon his death in April 2007, the Veteran did not have a pending seizure disorder claim before VA that had not been "finally adjudicated" by VA on or before the date of death.  38 C.F.R. §§ 3.160(d), 3.1000(d)(5); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  That is, after the final March 2004 rating decision, the claims folder contains no evidence the Veteran filed a claim to reopen service connection for a seizure disorder based on the submission of upon new and material evidence.  It follows that no potential accrued benefits claim for a seizure disorder could be awarded on that basis.  

The Board now turns to the question of whether the Veteran had an unadjudicated claim for service connection for a brain injury, separate from seizures, pending prior to his death in April 2007.  The appellant has contended the Veteran filed claims in 2002 and 2007.  See hearing testimony at pages 2-6, 11.  She believes that an in-service brain injury caused the Veteran's organic brain syndrome, Alzheimer's disease, and dementia.  As noted above, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

The Board notes that the issue of service connection for a brain injury, separate from seizures, was never adjudicated by the RO during the Veteran's lifetime.  Thus, the question is whether an unadjudicated claim for a brain injury was pending at the time of the Veteran's death in April 2007.  

The Board has reviewed the claims folder very carefully, but finds that there was no formal or informal claim for benefits for service connection for a brain injury, separate from seizures, pending prior to the Veteran's death in April 2007.  38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In making this determination, the Board has considered the following evidence.

In July 2002, the Veteran filed a VA Form 21-226 (Application for Compensation and/or Pension).  He claimed that left ear hearing loss and tinnitus injuries were incurred while being supported by artillery and anti-tank guns in combat attacks.  He stated that he was hospitalized for the left ear and other minor wounds.  There was no mention of a brain injury at that time.

In August 2002, the Veteran submitted a statement noting an injury and subsequent hearing loss sustained while in combat during World War II.  There was still no mention of a brain injury.

In June 2003, the Veteran submitted a statement wishing to "reopen my claim for service-connected benefits."  He stated that he had experienced seizures, COPD, liver abnormalities, and an enlarged heart.  The RO considered this to be an informal claim for service connection for seizures.  There was no reference to any other brain injury or residuals. 

In July 2003, the Veteran submitted a NA Form 13055 (Request for Information Needed to Reconstruct Medical Data).  He stated that he had sustained a "head injury" in 1945 in Italy during active duty.  

At an August 2003 VA audiology examination, the Veteran reported a "severe head injury which was the result of artillery blasts knocking him unconscious."  He reported dizzy spells.  A June 2004 VA audiology examiner noted a similar report from the Veteran.  

In a December 2003 statement, the Veteran indicated that he was knocked unconscious when anti-tank guns fired during a battle, hospitalized for two weeks, and suffered hearing loss.  He did not identify any residuals other than hearing loss.

A June 2004 VA Vet Center letter discussed the Veteran's report of an anti-tank cannon fired above his head, which caused a concussion and treatment at a field hospital.  

In February 2007, the Veteran's representative filed a TVC Form 16, Statement of Attending Physician, which found that the Veteran was housebound and in need of aid and attendance for severe dementia, COPD, and coronary artery disease.  The Veteran had profound memory impairment and was at high risk of getting lost if he left the home.  The RO considered this form to be a claim for entitlement to special monthly compensation.  There was no indication that the Veteran or his doctor believed that such disorders were related to his military service, including a brain injury therein.  Rather, the physician simply listed the disabilities rendering him housebound and in need of aid and attendance.

VA treatment records beginning in August 2005 first document treatment for Alzheimer's disease with dementia.  A January 2007 VA history and physical examination noted a three-year history of memory problems.  A diagnosis was rendered for dementia of three years duration of an unknown etiology.  In reviewing the charts, VA medical personnel in January 2007 assessed that the dementia was due to his history of EtOH (drinking alcohol).  

The Board has considered whether the July 2002 claim for compensation, the August 2002, June 2003, and December 2003 Veteran's statements, and the July 2003 NA Form 13055 constitute a pending claim for a "brain injury."  In order for these statements to be construed as a claim for a "brain injury," the Veteran must "identify the benefit sought."  38 C.F.R. § 3.155(a).  This means that the claimant must describe the nature of the disability for which he is seeking benefits.  His identification of the benefit sought does not require any technical precision.  See Ingram, 21 Vet. App. at 256-57.  A claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Court held in Brokowski that a reference to "all disabilities of record" was insufficient to satisfy the requirement for informal claims under 38 C.F.R. § 3.155(a) that the claim must "identify the benefit sought."  23 Vet. App. at 86.  A VA adjudicator is not required to anticipate a claim for benefits for disabilities that have not been identified in the record by medical professionals or by competent lay evidence at the time that a claimant files a claim or during the claim's development.  Id. at 88.  Indeed, VA has never been obligated to read a claimant's mind but must consider only claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see Sondel v. Brown, 6 Vet. App. 218, 220 (1994) (when issue is not reasonably raised, Board is not required to "conduct an exercise in prognostication").

Regarding the July 2002 claim for compensation, the August 2002, June 2003, and December 2003 Veteran's statements, and the July 2003 NA Form 13055, the Board notes that none of this evidence discusses a brain disorder, organic brain syndrome, Alzheimer's disease, or dementia, even when read sympathetically.  Instead, they appear to relate to the claim for service connection for a seizure disorder, which as discussed above, was finally adjudicated in a subsequent March 2004 rating decision.  Indeed, the Veteran was being treated for a seizure disorder at that time and had filed a claim for that specific disorder.  It was noted in several of these statements that the Veteran was knocked unconscious with a concussion at the time of the injury, but no current specific brain residuals were alleged or identified aside from the seizures.  The Board emphasizes that, in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron, 13 Vet. App. at 259.  Simply put, these records do not identify the benefit sought.  38 C.F.R. § 3.155(a).  

Moreover, all of these statements were filed in 2002 and 2003, which was prior to the onset of dementia and Alzheimer's disease symptomatology, which was first documented in VA treatment records in 2005.  Thus, given that the Veteran did not have these disorders, it would be difficult to discern or find an intent on his part to seek service connection for such disabilities.  

For these reasons, the Board concludes that the July 2002 claim for compensation, the August 2002, June 2003, and December 2003 Veteran's statements, and the July 2003 NA Form 13055 did not constitute a claim for service connection for a brain injury other than seizures.

With regard to the February 2007 TVC Form 16, this document does reference severe dementia.  However, the document does not communicate an intent to file a claim for service-connected compensation benefits.  See 38 C.F.R. §§ 3.1, 3.155(a), (b); Brokowski, 23 Vet. App. at 84.  Rather, the February 2007 TVC Form 16 was considered by the RO to constitute a claim for special monthly compensation because its purpose was to establish the need for housebound status and aid attendance for the Veteran.  The document does not reveal an intent by the Veteran to file a claim for service connection for dementia at that time.  There is no mention in this document that his dementia is somehow related to the in-service combat injury.  Once again, VA is not required to read the minds of the Veteran or his representative.  Cintron, 13 Vet. App. at 259.  

The Board has also considered whether the medical evidence described above, such as the August 2003 and June 2004 VA audiology examinations, a June 2004 VA Vet Center letter, and VA treatment records for dementia dated from 2005 to 2007, constitute a pending claim for a brain injury.  Although it is arguable whether some of these records identify the benefit sought in terms of identifying symptoms and diagnosis of a brain injury, none of these records show an intent to apply for service connection for a brain injury.  38 C.F.R. § 3.155(a).  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon, 12 Vet. App. at 35.  Furthermore, the Court has held that, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  In addition, the Court has also stated that a Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).  Again, the Board emphasizes that in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron, 13 Vet. App. at 259.    

VA must have some means of distinguishing between legitimate claims and ordinary medical paperwork.  The basic procedural requirements imposed by § 3.155 serve this purpose.  Indeed, if these VA treatment records and VA examinations were interpreted as an informal claim, this "would eviscerate the intent requirement [of § 3.155]."  See Ellington, 22 Vet. App. at 146.  Moreover, VA regulations specifically define those persons who may communicate a claimant's intent to file a claim on behalf of the claimant.  This list does not include VA medical professionals.  See 38 C.F.R. § 3.155(a) (listing claimant's representative, members of Congress, and claimant's next friend as persons other than claimant who may file informal claim).

The Court recognized two exceptions to this general rule:  (1) When an underlying claim has been awarded and the medical records demonstrate that the Veteran's disability has increased (38 C.F.R. § 3.157), or (2) when an underlying claim has been denied and the medical records evidence new and material evidence to reopen the claim.  Criswell, 20 Vet. App at 504.  However, neither exception applies in this case.  

On this issue, 38 C.F.R. § 3.157(b) provides that, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the specified types of evidence will be accepted as an informal claim for increased benefits or an informal claim to reopen.  But the Federal Circuit has interpreted § 3.157 to mean that an informal claim "must be for a condition that not only has been the subject of a prior claim, but the condition must also have previously been found to be service connected" or disallowed because the disability was "not compensable in degree."  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been a prior allowance or disallowance of a claim for service connection for the claimed condition, and any examination reports could not be accepted as an informal claim); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records cannot be construed as an informal claim); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992) (section 3.157(b) provides that the date of an outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits, or an informal claim to reopen, with respect to disabilities for which service connection has been granted). 

In the present case, when VA treatment records and VA examinations revealed a diagnosis for dementia beginning in 2005, aside from a separate seizure disorder, a distinct brain injury with residual dementia had not been the subject of a prior claim and had not been adjudicated by the RO.  The MacPhee case clearly rendered § 3.157(b) inapplicable to determining effective dates in claims where service connection is not already established and remains in effect as controlling law.  Therefore, here, 38 C.F.R. § 3.157(b) does not provide a legal basis for a pending claim for service connection for a brain injury.   

The Board finds that the above VA treatment records and VA examinations did not constitute a pending, unadjudicated claim for service connection for a "brain injury."  While VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  Dunson, 4 Vet. App. at 330.  

The Board is aware that "the 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision." Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  However, there was no explicit or implicit reference to a separate brain disorder aside from seizures in the final March 2004 rating decision, and as explained in great detail above, there was no earlier informal or formal claim from the Veteran for a brain disorder aside from his seizure disorder.  The RO adjudicated what was reasonably raised by the evidence at that time - seizures.  It follows that the "implicit denial rule" holdings are inapplicable to the present case.  See e.g., Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010) (citing Adams v. Shinseki, 568 F.3d 956, 963-64 (Fed. Cir. 2009)) (discussing factors to be considered in applying "implicit denial" rule).

Accordingly, a preponderance of the evidence demonstrates that a claim of entitlement to service connection for a brain injury was not pending prior to the Veteran's death, for purposes of accrued benefits.  38 U.S.C.A. § 5107(b).  The appeal is denied.



ORDER

Entitlement to service connection for a brain injury for purposes of accrued benefits is denied. 



REMAND

Before addressing the merits of the special monthly compensation issues for purposes of accrued benefits, the Board finds that additional development of the evidence is required.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The Court has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, it does not appear that the appellant has been provided adequate VCAA notice for the issues of entitlement to special monthly compensation for purposes of accrued benefits.  The RO did send her an earlier VCAA letter dated in July 2007 pertaining to accrued benefits, but this letter did not advise her of the evidence necessary to substantiate the merits of the claims for special monthly compensation by reason of being housebound or by reason of the need for aid and attendance.  See 38 U.S.C.A. § 1114(l), (s); 38 C.F.R. §§ 3.350(b), (i), 3.352(a).  Simply stated, this letter did not address the criteria necessary to establish special monthly compensation.  Therefore, a remand is necessary to ensure that the appellant is provided a proper VCAA notice letter for the special monthly compensation accrued benefit issues. 

Moreover, the Board notes that the SOC did not provide the Veteran with all of the pertinent regulations.  In this regard, the June 2009 SOC did not include the provisions of 38 C.F.R. § 3.352


Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should send the appellant a VCAA notice letter in connection with her accrued benefits claim for special monthly compensation by reason of being housebound or by reason of the need for aid and attendance.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the merits of the special monthly compensation claim; (2) inform her about the information and evidence that VA will seek to provide; and, (3) inform her about the information and evidence she is expected to provide.  

2.  The RO/AMC should review the claims file and ensure that the foregoing development action have been conducted and completed in full.  

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should include the provisions of 38 C.F.R. § 3.352.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required of the appellant until she is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


